FILED
                           NOT FOR PUBLICATION                                SEP 30 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10442

              Plaintiff - Appellee,              D.C. No. 4:11-cr-00993-JGZ-
                                                 BGM-1
  v.

DOMINGO CONCEPCION IBARRA-                       MEMORANDUM*
RAMIREZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                    Argued and Submitted September 12, 2013
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BEISTLINE, Chief
District Judge.**



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Ralph R. Beistline, Chief United States District Judge
for the District of Alaska, sitting by designation.
      Defendant-Appellant Domingo Ibarra-Ramirez appeals his conviction and

sentence, after a jury trial, of charges of possession with intent to distribute and

importation of both methamphetamine and cocaine. The charges stemmed from

his attempt to cross the U.S.-Mexican border alone driving a vehicle containing the

controlled substances. We affirm.

      His principal argument on appeal is that the district court should have

permitted him to admit evidence of the degree of purity of the methamphetamine

after the government and defense counsel had agreed to a stipulation regarding the

nature of the controlled substances. The district court refused to admit the

evidence that showed the level of purity, because the government in reliance upon

the stipulation had dismissed the government expert who could have testified as to

both the contents of the report and the significance of the data in it. There was no

abuse of discretion. Moreover, while the defense contends it wanted to pursue a

“decoy” theory based on the impurity of the methamphetamine, such evidence

would not have affected the uncontroverted evidence concerning the cocaine.

      The district court also did not abuse its discretion in admitting the false

vehicle registration that defendant handed over to the authorities after he was

stopped. The statement was admissible as an adopted admission. See United

States v. Carillo, 16 F.3d 1046, 1048–49 (9th Cir. 1994).


                                           2
      The evidence was sufficient for the jury to infer that the defendant, as the

sole occupant of the vehicle, knew it contained drugs. United States v. Diaz-

Cardenas, 351 F.3d 404, 407 (9th Cir. 2003).

      While there were some delinquencies and tardiness on the part of

government counsel in producing documents, there was no prosecutorial

misconduct that would have affected the jury’s verdict. The trial was conducted

fairly. Thomas v. Hubbard, 273 F.3d 1164, 1179–80 (9th Cir. 2001) (overruled on

other grounds by Payton v. Woodford, 299 F.3d 815 (9th Cir. 2002)).

      The district court did not abuse its discretion in denying Ibarra-Ramirez’s

motion for a new trial. The motion relied on evidence concerning the fraudulent

nature of the car registration, which could have been viewed as further

incriminating rather than exculpating the defendant.

      At sentencing, there was no error in the district court’s determination that

Ibarra-Ramirez’s recounting of events was implausible and incomplete, and there

was no abuse of discretion in denying safety valve relief. In order for a defendant

to qualify for the safety valve, the information provided must be both truthful and

complete. 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2.

      AFFIRMED.




                                          3